DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
101
The outstanding 35 U.S.C § 101 is withdrawn in light of Applicant's amendments and arguments. The claims are now viewed as are patent eligible under step 2A(II) of the two-part analysis in accordance with the USPTO's Interim Guidance on Patent Subject Matter Eligibility (SME) guidelines. In view of Applicant's amendments, and upon reconsideration of the claimed elements as a whole, the claimed invention(s) is/are found to be significantly more than an abstract idea. The claims provide an improvement to the functioning of a computer (Applicant’s filed specification paragraphs 0023, 0091, 0092).
For the reasons given above the 35 U.S.C § 101 rejection of the previous action is withdrawn and the claims are allowed.

102/103
None of the prior art, single or in combination, teaches the combination of: 

provide a message to generate an account card associated with the tamper resistant asset account, wherein the account card is configured to authorize account access to the user access credential, and 
obtain a request to engage the account card in a transaction, wherein the request includes the user access credential”, as recited in claim 1. 
Claims 10, 13, 16 and 19 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-9, 11, 12, 14, 15, 17, 18, and 20-22 depend, directly or indirectly, from claims 1, 10, 13, 16 and 19, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2015/0142657 (Sagastiverza et al.) discloses a system, method, and computer-readable storage medium configured to enable a cardholder to perform a financial transaction with virtual payment card when presenting a linked physical payment card. 
However, Sagastiverza et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2010/0088188 (Kumar et al.) discloses methods, systems, and computer readable media for virtual card transfer between near field communications (NFC)-enabled mobile devices. According to one aspect, a method for over-the-air (OTA) virtual card transfer between NFC-enabled mobile devices is disclosed. The method includes receiving, at an OTA provisioning server, a 
However, Kumar et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2016/0253657 (Sohn et al.) discloses a method and an apparatus for a card service in which an electronic device (e.g., smart phone) and a sub-electronic device (e.g., wearable device) are provided.  The method and apparatus include the operations of interconnecting an electronic device and a sub-electronic device through a secure session, guaranteeing the sub-electronic device by the electronic device, issuing a card for and authenticating the sub-electronic device, based on information of the sub-electronic device and account information of the electronic device. Various embodiments are possible. 
However, Sohn et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.